                    Case 3:18-cr-00413-ADC Document 1619 Filed 10/24/19 Page 1 of 12




                                    IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF PUERTO RICO


                UNITED STATES OF AMERICA,

                Plaintiff,


                                                                 CRIMINAL NO. 18-413 (ADC)
                                                                                                  6678p
                                                                                              ^ ft ~ ' /0

                [39] CHRISTIAN M. SANTIAGO-                                                "^ RE,CEW_D & FiLED^
                CHITTENDEN,                                                               ^ CLERK'S CFFIci' ^
                aka "Cano",
                                                                                                OCL2i20)9^
                Defendant.
                                                                                          ^ _ 2>:^^"
                                                                                          &"s<D;sfnlcTWURT.'?
                                                                                            ^ 5A.^ JUA«, P3""^
                                                                                              u>^ .^
                                                 PLEA AGREEMENT ^<s 7 8 <?^°
                                        (Pursuant to Rule ll(c)(l)(A)&(B)FRCP)

            TO THE HONORABLE COURT:

                   COMES NOW the United States of America through its counsel W. Stephen Muldrow,

     ^ United States Attorney for the District of Puerto Rico; Myriam Y. Femandez-Gonzalez, Assistant
y^
            Assistant United States Attorney, Chief, Criminal Division; Max Perez-Bouret, Assistant United


            States Attorney, Unit Chief, Narcotics Unit; Kelly Zenon-Matos, Assistant United States Attorney;


            defendant's counsel, Irma Valldejuli, Esq.; and defendant [39] CHRISTIAN M. SANTIAGO-

            CHITTENDEN, pursuant to Rule ll(c)(l)(A)&(B) of the Federal Rules of Criminal Procedure,

            state to this Honorable Court, that they have reached an agreement, the terms and conditions of


            which are as follows:


                   1. COUNTS TO WHICH DEFENDANT PLEADS GUILTY

                   Count One


                   Beginning on a date unknown, but no later than in or about the year 2014, and continuing


            up to and until the return of the instant indictment, in the Municipality of San Juan, District of


            Puerto Rico and within the jurisdiction of this Court, [39] CHRISTIAN M. SANTIAGO"
                Case 3:18-cr-00413-ADC Document 1619 Filed 10/24/19 Page 2 of 12
        USA v. E391 CHRISTIAN M. SANTIAGO-CHITTENDEN, Criminal No. 18-413(ADC).
        Plea Agreement
        Page 2




        CHITTENDEN and others, did knowingly and intentionally, combine, conspire, and agree with

        each other and with diverse other persons known and unknown to the Grand Jury, to commit an


        offense against the United States, that is, to knowingly and intentionally possess with intent to


        distribute controlled substances, to wit: in excess of one (1) kilogram of a mixture or substance


        containing a detectable amount of heroin, a Schedule I, Narcotic Drug Controlled Substance; in


        excess of five (5) kilograms or more of a mixture or substance containing a detectable amount of


        cocaine, a Schedule II, Narcotic Drug Controlled Substance; a mixture or substance containing a


        detectable amount of marihuana, a Schedule I, Controlled Substance; a mixture or substance


        containing a detectable amount of Oxycodone (commonly known as Percocet), a Schedule II


        Controlled Substance; and a mixture or substance containing a detectable amount of Alprazolam


        (commonly known as Xanax), a Schedule IV Controlled Substance; within one thousand (1,000)



^
^ feet of real property comprising a playground, all within the Municipality of San Juan, Puerto Rico.

        All in violation of Title 21, United States Code, Sections 841(a)(l), 846, and 860.

               2. STIPULATED AMOUNT OF NARCOTICS

               For purposes of this plea agreement, as to Count One of the indictment, the parties stipulate


        that defendant conspired to possess with intent to distribute at least 2 kilograms but less than 3.5


        kilograms of cocaine.


               3. MAXIMUM PENALTIES

               The penalty for the offense charged in Count One of the indictment is a term of

        imprisonment of not less than ten (10) years or more than life pursuant to Title 21, United States


        Code, Section 841(a)(l)(b)(l)(A); a fine not to exceed twenty (20) million dollars ($20,000,000),

        pursuant to Title 21, United States Code, Section 841(a)(l)(b)(l)(A) and 860; a supervised release

        term of at least ten (10) years, pursuant to Title 21, United States Code, Section 841(b)(l)(B)(i);
            Case 3:18-cr-00413-ADC Document 1619 Filed 10/24/19 Page 3 of 12
    USA v. 1391 CHRISTIAN M. SANTIAGO-CHITTENDEN. Criminal No. 18-413(ADC).
    Plea Agreement
    Page 3




    and a Special Monetary Assessment of one hundred dollars ($100.00), pursuant to Title 18, United

    States Code, Section 3013(a)(2)(A).

           However, the penalty for the offense charged in Count One of the indictment with a


    stipulated amount of narcotics of at least 2 kilograms but less than 3.5 kilograms of cocaine, is a


    term of imprisonment of no less than five (5) years and up to eighty (80) years, pursuant to Title

    21, United States Code, Section 841(b)(l)(C) and 860; a fine not to exceed ten (10) million dollars

    ($10,000,000), pursuant to Title 21, United States Code, Section 841 (b)(l)(C); a supervised release

    term of at least eight (8) years, pursuant to Title 21, United States Code, Section 841(b)(l)(C); and

    a Special Monetary Assessment of one hundred dollars ($100.00), pursuant to Title 18, United

    States Code, Section 3013(a)(2)(A).

           4. APPLICABILITY OF SENTENCING GUIDELINES

           Defendant acknowledges that the Court may impose a sentence in accordance with the

^   applicable provision(s) of the Sentencing Guidelines, Title 18 United States Code, Section 3551,

    et seq. (hereinafter Guidelines), which are now advisory. Further, the defendant acknowledges to


    be aware that parole has been abolished and the imposition of a sentence may not be suspended.


           5. SPECIAL MONETARY ASSESSMENT

           Prior to defendant's change of plea hearing, the defendant shall pay a special monetary


    assessment of one hundred dollars ($100.00) per count of conviction.


           6. FINES AND RESTITUTION

           The defendant is aware that the Court may, pursuant to Section 5E1.2 of the Sentencing


    Guidelines Manual, order the defendant to pay a fine sufficient to reimburse the government for


    the costs of any imprisonment, probation or supervised release ordered and also the Court may


    impose restitution. As part of this Plea Agreement, the defendant agrees to produce complete
             Case 3:18-cr-00413-ADC Document 1619 Filed 10/24/19 Page 4 of 12
    USA v. f391 CHRISTIAN M. SANTIAGO-CHITTENDEN, Criminal No. 18-413(ADC).
    Plea Agreement
    Page 4



    information regarding all restitution victims and defendant agrees to execute a financial statement


    to the United States (OBD Form 500).

             7. RULE ll(e)(l)(B) WARNINGS

             The defendant is aware that the defendant's sentence is within the sound discretion of the


    sentencing judge and the advisory Sentencing Guidelines (including the Guidelines Polic^

    Statements, Application, and Background Notes). The defendant understands and acknowledges


    that the Court is not a party to this Plea Agreement and thus, is not bound by this agreement or the


    sentencing calculations and/or recommendations contained herein. Defendant specifically


    acknowledges and admits that the Court has jurisdiction and authority to impose any sentence


    within the statutory maximum set for the offense to which the defendant pleads guilty. Defendant


    is aware that the court may accept or reject the Plea Agreement, or may defer its decision whether

^   to accept or reject the Plea Agreement until it has considered the pre-sentence report. Should the


    Court impose a sentence up to the maximum established by statute, the defendant cannot, for that


    reason alone, withdraw the guilty plea, and will remain bound to fulfill all of the obligations under

    this Plea Agreement.


             8. SENTENCING GUIDELINES CALCULATIONS

             Although the Guidelines are now advisory, United States v. Booker, 125 S.Ct 738, 744,


    160 L.Ed.2d 621 (2005), makes clear the sentencing court is required to consider the Guidelines

    "sentencing range established for... the applicable category ofoffense committed by the applicable


    category of defendant" in imposing sentence. Booker, 125 S.Ct. At 744. Therefore, the United


    States and the defendant submit the following advisory Sentencing Guidelines calculations as to

    Count One of the indictment.
             Case 3:18-cr-00413-ADC Document 1619 Filed 10/24/19 Page 5 of 12
     USA v. [391 CHRISTIAN M. SANTIAGO-CHiTTENDEN, Criminal No. 18-413(ADC).
     Plea Agreement
     Page 5




                       BASE OFFENSE LEVEL [U.S.S.G.§2Dl.l(c)(7)]                               26
        (Possession of at least 2 kilograms but less than 3.5 kilograms of cocaine)



                      PROTECTED LOCATION [U.S.S.G. §2D1.2(a)(l)]
                                                                                               +2
                          (Distribution within 1,000 of playground)

                            Acceptance of Responsibility [§ 3E1.1]                             -3


                                 TOTAL OFFENSE LEVEL                                           25

        IMPRISONMENT RANGE IF CRIMINAL HISTORY CATEGORY I                                    57-71
                 IF CRIMINAL HISTORY CATEGORY II                                             63-78
                                                                                             70-87
                 IF CRIMINAL HISTORY CATEGORY III
                                                                                            84-105
                 IF CRIMINAL HISTORY CATEGORY IV                                            100-125
                  IF CRIMINAL HISTORY CATEGORY V                                            110-137
                 IF CRIMINAL HISTORY CATEGORY VI                                            months
                                                                                           ZONED
y^
^
                a. SENTENCE RECOMMENDATION: After due consideration of the relevant

                      factors enumerated in 18 U.S.C. § 3553(a), at sentencing, as to Count One of the


                      indictment, the parties will recommend a sentence of sixty (60) months of


                      imprisonment, notwithstanding the applicable guideline range.

                b. CRIMINAL HISTORY CATEGORY: The parties make NO stipulation as to the

                      defendant's criminal history. However, the parties agree that local criminal case


                      KSC2016 G0417 is relevant conduct to the Instant conspiracy offense pursuant to


                      U.S.S.G. §5GL3 (b)(l) and §5K2.23.

            9. NO FURTHER ADJUSTMENTS OR DEPARTURES

            The United States and the defendant agree that no further adjustment or departures to the


     defendant s base offense level shall be sought by the parties.
              Case 3:18-cr-00413-ADC Document 1619 Filed 10/24/19 Page 6 of 12
      USA v. f39| CHRISTIAN M. SANTIAGO-CHITTENDEN, Criminal No. 18-413(ADC).
      Plea Agreement
      Page 6




              10. WAIVER OF APPEAL

             Defendant knowingly and voluntarily agrees that, if the imprisonment sentence Imposed


      by the Court is seventy-one (71) months or less, the defendant waives the right to appeal any aspect


      of this case's judgment and sentence, including but not limited to the term of imprisonment or


      probation, restitution, fines, forfeiture, and the term and conditions of supervised release.


              11. SATISFACTION WITH COUNSEL

             The defendant represents to the Court to be satisfied with defendant's counsel, h'ma


      Valldejuli, Esq., and indicates that counsel has rendered effective legal assistance.


             12. RIGHTS SURRENDERED BY DEFENDANT THROUGH GUILTY PLEA

             Defendant understands that by entering into this agreement, defendant surrenders certain


      rights as provided in this agreement. Defendant understands that the rights of criminal defendants

      include the following:

               a. If the defendant had persisted in a plea of not guilty to the charges, defendant would

^'^                    have had the right to a speedy jury trial with the assistance of counsel. The trial

                       may be conducted by a judge sitting without a jury if the defendant, the United

                       States and the judge agree.


               b. If a jury trial is conducted, the jury would be composed of twelve lay persons


                       selected at random. The defendant and the defendant's attorney would assist in


                       selecting the jurors by removing prospective jurors for cause where actual bias or


                       other disqualification is shown, or by removing prospective jurors without cause by


                       exercising peremptory challenges. The jury would have to agree, unanimously,


                       before It could return a verdict of either guilty or not guilty. The Jury would be

                       instructed that the defendant is presumed innocent, that it could not convict the
             Case 3:18-cr-00413-ADC Document 1619 Filed 10/24/19 Page 7 of 12
     USA v. f391 CHRISTIAN M. SANTIAGO-CHITTENDEN, Criminal No. 18-413(ADC).
     Plea Agreement
     Page?




                      defendant unless, after hearing all the evidence, it was persuaded of the defendant's


                      guilt beyond a reasonable doubt, and that it was to consider each charge separately.


               c. If a trial is held by the judge without a jury, the judge would find the facts and, after

                      hearing all the evidence and considering each count separately, determine whether


                      or not the evidence established the defendant's guilt beyond a reasonable doubt.


               d. At a trial, the United States would be required to present its witnesses and other


                      evidence against the defendant. The defendant would be able to confront those


                      witnesses and defendant's attorney would be able to cross-examine them. In turn,


                      the defendant could present witnesses and other evidence on defendant's own


                      behalf. If the witnesses for the defendant would not appear voluntarily, defendant


                      could require their attendance through the subpoena power of the Court.


               e. At a trial, the defendant could rely on the privilege against self-incrimination to


^ decline to testify, and no inference of guilty could be drawn from the defendant's
s                     refusal to testify. If the defendant desired to do so, the defendant could testify on

                      the defendant's own behalf.


             13. STATEMENT OF FACTS

            The accompanying Statement of Facts signed by the defendant is hereby incorporated into


     this Plea Agreement. Defendant adopts the Statement of Facts and agrees that the facts therein are


     accurate in every respect and, had the matter proceeded to trial, that the United States would have


     proven those facts beyond a reasonable doubt.


             14. LIMITATIONS OF PLEA AGREEMENT

            This plea agreement binds only the United States Attorney's Office for the District of

     Puerto Rico and the defendant; it does not bind any other federal district, state or local authorities.
        Case 3:18-cr-00413-ADC Document 1619 Filed 10/24/19 Page 8 of 12
USA v. i39| CHRISTIAN M. SANTIAGO-CHITTENDEN, Criminal No. 18-413(ADC).
Plea Agreement
Pagc8




       15. ENTIRETY OF PLEA AGREEMENT

       This written agreement constitutes the complete Plea Agreement between the United


States, the defendant, and the defendant's counsel. The United States has made no promises or


representations except as set forth in writing in this plea agreement and deny the existence of any


other term and conditions not stated herein.


       16. AMENDMENTS TO PLEA AGREEMENT

       No other promises, terms, conditions will be entered unless in writing, signed by all parties.


       17. DISMISSAL OF REMAINING COUNTS

       At sentencing, should the defendant comply with the terms of this Plea Agreement, the


Government will move to dismiss the remaining Counts of the indictment.


       18. VOLUNTARINESS OF GUILTY PLEA

       The defendant acknowledges that no threats have been made against the defendant and that


the defendant is pleading guilty freely and voluntarily because the defendant is guilty.




                               (SIGNATURES ON NEXT PAGE)
       Case 3:18-cr-00413-ADC Document 1619 Filed 10/24/19 Page 9 of 12
USA v. f391 CHRISTIAN M. SANTIAGO-CHITTENDEN, Criminal No. 18-413(ADC).
Plea Agreement
Page 9




RESPECTFULLY SUBMITTED.

W. STEPHEN MULDROW
United States Attorney




                                                             ^-
                                                Irma Valldejuli, Esq. ^/
                                                Counsel for Defendant
                                                Dated: ^/^ ^?^ <5^/^




Max^Pei^-Bouu                                   Christian M. Santiago-Chittenden
Assistant L^S'^Attorney                         Defendant
                         "^
Unit Chie(F, Narcotics Uni;E                    Dated: ^/ ^ ^)/^
Dated: ^ ^ ^/a-5/^         ^5/r


Kel
Assistant U.SLAttc^ne^
DatecT"W37^
          Case 3:18-cr-00413-ADC Document 1619 Filed 10/24/19 Page 10 of 12
USA v. f391 CHRISTIAN M. SANTIAGO-CHITTENDEN, Criminal No. 18-413(ADC).
Plea Agreement
Page 10



          I have consulted with my counsel and fully understand all my rights with respect to the

Indictment pending against me. Further, I have consulted with my attorney and fully understand

my rights with respect to the provision of the Sentencing Guidelines, Policy Statements,

Application, and Background Notes which may apply in my case. I have read this Plea Agreement

and carefully reviewed every part of it with my attorney. My counsel has translated the plea

agreement it to me in the Spanish language and I have no doubts as to the contents of the

agreement. I fully understand this agreement and I voluntarily agree to it.


Date: (QJ^M^? ftjL^ ^L^-
                                                        Christian M. Santiago-Chittenden
                                                        Defendant




          I am the attorney for the defendant. I have fully explained to the defendant the defendant's

rights with respect to the pending Indictment. Further, I have reviewed the provisions of the

Sentencing Guidelines, Policy Statements, Application, and Background Notes, and have fully

explained to the defendant the provisions of those guidelines which may apply in this case. I have

also explained to the defendant the advisory nature of the Sentencing Guidelines. I have carefully

reviewed every part this Plea Agreement with the defendant. I have translated the plea agreement

and explained it in the Spanish language to the defendant who has expressed having no doubts as

to the contents of the agreement To my knowledge, the defendant is entering Into this agreement

is voluntarily, intelligently and with full knowledge of all the consequences of defendant's plea of

guilty.




Date: (L/^. ^/f -J^^ 4. ^LU^M/c
                                                        Irma Valldejuli, Esq.
                                                        Counsel for Defendant
          Case 3:18-cr-00413-ADC Document 1619 Filed 10/24/19 Page 11 of 12
USA v. [391 CHRISTIAN M. SANTIAGO-CHITTENDEN. Criminal No. 18-413(ADC).
Plea Agreement
Page 11



                                      STATEMENT OF FACTS

          In conjunction with the submission of the accompanying plea agreement in this case, the

United States of America submits the following statement setting forth the United States' version

of the facts leading to the defendants acceptance of criminal responsibility for defendant's

violation of Title 21, United States Code, Sections 841 (a)(l)846.

          Specifically, defendant admits that beginning on a date unhiown, but no later than in or

about the year 2014, and continuing up to and until the return of the indictment, in the Municipality

of San Juan, District of Puerto Rico, and within the jurisdiction of this Court, [39] CHRISTIAN

M. SANTIAGO-CHITTENDEN, the defendant herein, did knowingly and intentionally, combine,

conspire, and agree with the rest of the co-conspirators and with diverse other persons known and

unknown to the Grand Jury, to commit an offense against the United States, that is, to knowingly

and intentionally possess with intent to distribute controlled substances, to wit: in excess of one

(1) kilogram of a mixture or substance containing a detectable amount of heroin, a Schedule I,

Narcotic Drug Controlled Substance; in excess of five (5) kilograms or more of a mixture or

substance containing a detectable amount of cocaine, a Schedule II, Narcotic Drug Controlled

Substance; a mixture or substance containing a detectable amount of marihuana, a Schedule I,

Controlled Substance; a mixture or substance containing a detectable amount of Oxycodone

(commonly known as Percocet), a Schedule II Controlled Substance; and a mixture or substance

containing a detectable amount of Alprazolam (commonly known as Xanax), a Schedule IV

Controlled Substance; within one thousand (1,000) feet of real property comprising a playground,

all within the Municipality of San Juan, Puerto Rico. All in violation of Title 21, United States

Code, Sections 841(a)(l), 846, and 860.

          The object of the conspiracy was the large-scale distribution of controlled substances at the

Figueroa Ward (commonly referred to as "La Colectora") and other areas, located within the

Municipality of Sail Juan, Puerto Rico, all for significant financial gain and profit.

          Specifically, [39] CHRISTIAN M. SANTIAGO-CHITTENDEN acted as seller within the

conspiracy. It was further part of the manner and means of the conspiracy that sellers were

accountable for the drug proceeds and the narcotics sold at the drug distribution points. Sellers

would distribute street quantity amounts of heroin, cocaine, marihuana, oxycodone, and

alprazolam.
       Case 3:18-cr-00413-ADC Document 1619 Filed 10/24/19 Page 12 of 12
USA v. [391 CHRISTIAN M. SANTIAGO-CHITTENDEN, Criminal No. 18-413(AUC).
Plea Agreement
Page 12




       Defendant also acknowledges that on April 26, 2016, he was recorded selling controlled

substances at the Figueroa Ward (commonly referred to as "La Colectora").

       While multiple kilograms of cocaine, heroin, marihuana, oxycodone and alprazolam were

distributed during the span of the conspiracy, for the sole purpose of this plea agreement, defendant

[39] CHRISTIAN M. SANTIAGO-CHITTENDEN acknowledges that he conspired with the rest

of the members of the conspiracy charged in Count One of the indictment to possess with intent to

distribute at least 2 kilograms but less than 3.5 kilograms of cocaine.

       At trial, the United States would have proven beyond a reasonable doubt that the defendant

is guilty as charged in Count One. This would have been proven through physical and

documentary evidence, including, but not limited to, video recordings, testimony of DEA and

PRPD agents, expert witnesses, cooperating defendants, confidential informants, photographs,

documents, laboratory tests, including chemical and firearm tests, and other physical evidence.

       Discovery was provided to the defendant.




Kelly Zenon-Matos ITma Valldejuli, Esq.
Assistant U.^. Attoiyiey Counsel for Defendant
Dated: fOf^//^ Dated:^/^


                                                                 (r^^A^
                                                              Christian M. Santiago-Chittenden
                                                              Defendant^
                                                              DatedT"^/^/
